


Exhibit 10.2


FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT


THIS FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT (the “First Amendment”) is
dated effective as of the 2 day of March, 2012, and is to be and become part of
that certain Purchase and Sale Agreement between WELLS VAF-PARKWAY AT OAK HILL,
LLC, as Seller therein, and ROROSA, INC., as Purchaser therein, dated as of
March 12, 2012, (the “Agreement”) for the purchase and sale of certain property
(the “Property”) containing all that tract or parcel of real property located in
Austin, Texas and as more particularly described in the Agreement.


WITNESSETH


WHEREAS, the parties have agreed to adjust the Purchase Price as more
particularly set forth herein;
    
NOW THEREFORE, for and in consideration of the mutual covenants contained
herein, One and No/100ths Dollar ($1.00) in hand paid and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the undersigned hereby agree as follows:


1.     All terms used herein with an initial capital letter and not otherwise
defined herein shall have the meaning ascribed thereto in the Agreement.


2.    The Purchase Price described in Section 2.4 of the Agreement is hereby
reduced to Thirty One Million Three Hundred Thousand and No/100 Dollars
($31,300,000).


3.    The brokerage commission due to Buyer's Broker set forth in Section 10.1
of the Agreement is hereby reduced by Fifty Thousand and No/100 Dollars
($50,000).


4.    This First Amendment may be executed in several counterparts, each of
which shall constitute an original and all of which together shall constitute
one and the same instrument. Facsimile signatures shall be considered binding
and original signatures.
    
EXCEPT AS MODIFIED HEREIN, all other terms, covenants, conditions and
obligations of the Agreement shall remain in full force and effect, and are
hereby ratified and confirmed by the parties.




[SIGNATURES CONTAINED ON FOLLOWING PAGE]




    

1

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
Purchase and Sale Agreement to be executed as of the date set forth above.




SELLER:










Date: _April 2 , 2012




Wells VAF - Parkway at Oak Hill, LLC,
a Delaware limited liability company


By:Wells Mid-Horizon Value-Added Fund I, LLC, a Georgia limited liability
company, its sole member


By:Wells Investment Management Company, LLC, a Georgia limited liability
company, its manager


By: /s/ Douglas P. Williams
Name: Douglas P. Williams
Title: Senior Vice President




PURCHASER:










Date: _April 2 , 2012
RORASA, INC., a Texas corporation




By: /s/ Jorge L. Sevilla
      JORGE L. SEVILLA, President


















2